IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,309-03


EX PARTE KYLE DEWAYNE KUPPER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 380-81069-02 IN THE 380TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts of
aggravated sexual assault and sentenced to thirty-eight years' imprisonment on each count. The Fifth
Court of Appeals affirmed his  convictions. Kupper v. State, No. 05-03-00486-CR (Tex. App.-Dallas
Jan. 14, 2004, pet. ref'd). 
	Applicant contends, among other things, that counsel failed to convey a plea offer of twenty
years that the State made on the afternoon of March 7, 2003. We remanded this application on
September 28, 2011, and directed the trial court to resolve inconsistencies in the record and to
determine whether trial counsel rendered ineffective assistance. On remand, after holding a live
evidentiary hearing, the trial court made findings of fact and conclusions of law and recommended
that we deny relief. We agree with the trial court's recommendation but decline to adopt its findings
and conclusions on the doctrine of laches. Relief is denied.

Filed: April 25, 2012
Do not publish